           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

LAWRENCE STRAUGHTER                                        PLAINTIFF

v.                       No. 4:20-cv-127-DPM

UNITEDSTATESOFAMEfilCA                                  DEFENDANT

                               ORDER
     Separate status reports, Doc. 26 & 2 7, appreciated. Motion for
settlement conference, Doc. 28, denied without prejudice. The Court
will not order a settlement conference unless all parties want one.
     So Ordered.


                                 D.P. Marshall fr_
                                 United States District Judge
